DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 recites the limitation "image pickup apparatus" and “the lens apparatus” in claim scope. There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 18-20 also carry similar defect line base claim 17, and thus rejected. 

Claims 17-20 would be evaluated on its merit as best understood by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 7, 10, 17, 19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Watanabe (JP 2007279465 A, translation provided and citation given from the translated document).

	
Regarding claim 1, Watanabe discloses a control apparatus comprising: 
at least one processor (body cpu 229 and/or lens cpu 111, fig. 3); and 
at least one memory coupled to the at least one processor storing instructions that, when executed by the at least one processor, cause the at least one processor to function as (A flash memory control circuit 233 connected to the data bus 261 is connected to a flash memory 235. The flash memory 235 stores a program for controlling the flow of the single-lens reflex camera. The CPU 229 controls the digitalsingle-lens reflex camera according to the program stored in the flash memory 235. Note that the flashmemory 235 is an electrically rewritable nonvolatile memory. The SDRAM 237 is connected to thedata bus 261 via the SDRAM control circuit 236, and the SDRAM 237 temporarily stores the imagedata processed by the image processing circuit 227 or the image data compressed by thecompression circuit 231. This is a buffer memory – last ¶ of page 5 – first ¶ of page 6): 
a first acquiring unit configured to acquire a hyperfocal length of a lens apparatus that is attachable to, detachable from, and communicable with an image pickup apparatus, using information acquired by communication between the lens apparatus and the image pickup apparatus (The lens driving mechanism 107, the aperture driving mechanism 109, and the PF operationmember 112 are each connected to a lens CPU 111, and the lens CPU 111 is connected to the camerabody 200 via a communication contact 300. The lens CPU 111 controls the inside of the interchangeable lens 100. The lens CPU 111 controls the lens driving mechanism 107 to performfocusing and zoom driving, and also controls the aperture driving mechanism 109 to perform aperture value control. Further, when permitted by a sequence controller (hereinafter referred to as “bodyCPU”) 229 described later, the lens driving mechanism 107 is driven in accordance with the outputfrom the PF operation member 112 to drive the lenses 101 and 102 – last ¶ of page 4 – first ¶ of page 5. 
lens CPU 111 to obtain the hyperfocal length information – page 8, 2nd last ¶); and 
a second acquiring unit configured to acquire a position of a focus lens in the lens apparatus according to the hyperfocal length (Subsequently, in step # 120, the focus of the photographing lens is adjusted based on the acquired hyperfocal distance information … When the absolute distance encoder is provided, the focal position can be directly detected without taking such a method – page 8, 2nd last ¶ 
In this way, when the through image display mode M300 is entered, first, in step # 57, a lens drivingsubroutine is entered, and the photographing lens is brought to a focal position corresponding to thephotographing mode or a focal position based on the hyperfocal distance of the photographing lens. Isdriven. For this reason, the photographing lens is driven to a focal position often used inphotographing mode, which is very convenient for starting manual focusing – page 8, 2nd last ¶
Since photographing lens is adjusted based on the acquired hyperfocal distance information, acquiring the current focus lens position is understood inherently undertaken, since otherwise, the step of properly placing the photographing lens to an adjusted position based on the acquired hyperfocal distance information cannot be performed).
Regarding claim 7, Watanabe discloses the control apparatus according to claim 1, wherein the control apparatus is a control apparatus for the lens apparatus, receives from the image pickup apparatus information for acquiring the hyperfocal length of the lens apparatus, acquires the hyperfocal length of the lens apparatus using the information and a focal length of the lens apparatus and drives the focus lens to a lens position corresponding to the hyperfocal length (The CPU 229 controls the digitalsingle-lens reflex camera according to the program stored in the flash memory 235), and drives the focus lens to a lens position corresponding to the hyperfocal length (The lens driving mechanism 107, the aperture driving mechanism 109, and the PF operationmember 112 are each connected to a lens CPU 111, and the lens CPU 111 is connected to the camerabody 200 via a communication contact 300. The lens CPU 111 controls the inside of the interchangeable lens 100. The lens CPU 111 controls the lens driving mechanism 107 to performfocusing and zoom driving, and also controls the aperture driving mechanism 109 to perform aperture value control. Further, when permitted by a sequence controller (hereinafter referred to as “bodyCPU”) 229 described later, the lens driving mechanism 107 is driven in accordance with the outputfrom the PF operation member 112 to drive the lenses 101 and 102 – last ¶ of page 4 – first ¶ of page 5. 
lens CPU 111 to obtain the hyperfocal length information – page 8, 2nd last ¶
Subsequently, in step # 120, the focus of the photographing lens is adjusted based on the acquired hyperfocal distance information … When the absolute distance encoder is provided, the focal position can be directly detected without taking such a method – page 8, 2nd last ¶ 
In this way, when the through image display mode M300 is entered, first, in step # 57, a lens drivingsubroutine is entered, and the photographing lens is brought to a focal position corresponding to thephotographing mode or a focal position based on the hyperfocal distance of the photographing lens. Isdriven. For this reason, the photographing lens is driven to a focal position often used inphotographing mode, which is very convenient for starting manual focusing – page 8, 2nd last ¶
Since photographing lens is adjusted based on the acquired hyperfocal distance information, acquiring the current focus lens position is understood inherently undertaken, since otherwise, the step of properly placing the photographing lens to an adjusted position based on the acquired hyperfocal distance information cannot be performed).
Regarding claim 10, Watanabe discloses a control apparatus comprising: 
 	at least one processor (body cpu 229 and/or lens cpu 111, fig. 3); and 
 	at least one memory coupled to the at least one processor storing instructions that, when executed by the at least one processor, cause the at least one processor to function as (A flash memory control circuit 233connected to the data bus 261 is connected to a flash memory 235. The flash memory 235 stores a program for controlling the flow of the single-lens reflex camera. The CPU 229 controls the digitalsingle-lens reflex camera according to the program stored in the flash memory 235. Note that the flashmemory 235 is an electrically rewritable nonvolatile memory. The SDRAM 237 is connected to thedata bus 261 via the SDRAM control circuit 236, and the SDRAM 237 temporarily stores the imagedata processed by the image processing circuit 227 or the image data compressed by thecompression circuit 231. This is a buffer memory – last ¶ of page 5 – first ¶ of page 6): 
 	a transmitting unit configured to transmit information for enabling a hyperfocal length of a lens apparatus to be acquired, the lens apparatus being attachable to, detachable from, and communicable with an image pickup apparatus (The lens driving mechanism 107, the aperture driving mechanism 109, and the PF operationmember 112 are each connected to a lens CPU 111, and the lens CPU 111 is connected to the camerabody 200 via a communication contact 300. The lens CPU 111 controls the inside of the interchangeable lens 100. The lens CPU 111 controls the lens driving mechanism 107 to performfocusing and zoom driving, and also controls the aperture driving mechanism 109 to perform aperture value control. Further, when permitted by a sequence controller (hereinafter referred to as “bodyCPU”) 229 described later, the lens driving mechanism 107 is driven in accordance with the outputfrom the PF operation member 112 to drive the lenses 101 and 102 – last ¶ of page 4 – first ¶ of page 5. 
lens CPU 111 to obtain the hyperfocal length information – page 8, 2nd last ¶); and 
 	a receiving unit configured to receive information for driving a focus lens of the lens apparatus to a lens position corresponding to the hyperfocal length (Subsequently, in step # 120, the focus of the photographing lens is adjusted based on the acquired hyperfocal distance information … When the absolute distance encoder is provided, the focal position can be directly detected without taking such a method – page 8, 2nd last ¶ 
In this way, when the through image display mode M300 is entered, first, in step # 57, a lens drivingsubroutine is entered, and the photographing lens is brought to a focal position corresponding to thephotographing mode or a focal position based on the hyperfocal distance of the photographing lens. Isdriven. For this reason, the photographing lens is driven to a focal position often used inphotographing mode, which is very convenient for starting manual focusing – page 8, 2nd last ¶
Since photographing lens is adjusted based on the acquired hyperfocal distance information, acquiring the current focus lens position is understood inherently undertaken, since otherwise, the step of properly placing the photographing lens to an adjusted position based on the acquired hyperfocal distance information cannot be performed).
Regarding method claim(s) 17, and CRM claim 19 although wording is different, the material is considered substantively equivalent to the apparatus claim(s) 1 as described above (A flash memory control circuit 233 connected to the data bus 261 is connected to a flash memory 235. The flash memory 235 stores a program for controlling the flow of the single-lens reflex camera. The CPU 229 controls the digitalsingle-lens reflex camera according to the program stored in the flash memory 235. Note that the flashmemory 235 is an electrically rewritable nonvolatile memory. The SDRAM 237 is connected to thedata bus 261 via the SDRAM control circuit 236, and the SDRAM 237 temporarily stores the imagedata processed by the image processing circuit 227 or the image data compressed by thecompression circuit 231. This is a buffer memory – last ¶ of page 5 – first ¶ of page 6. Flash memory is reasonably understood as non-transitory computer-readable storage medium).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 6, 11, 13-15, 18, 20 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ito (US 20200409239 A1).

Regarding claim 2, Watanabe discloses the control apparatus according to claim 1, wherein the control apparatus 
 	is a control apparatus for the image pickup apparatus (A flash memory control circuit 233connected to the data bus 261 is connected to a flash memory 235. The flash memory 235 stores a program for controlling the flow of the single-lens reflex camera. The CPU 229 controls the digita lsingle-lens reflex camera according to the program stored in the flash memory 235. Note that the flashmemory 235 is an electrically rewritable nonvolatile memory. The SDRAM 237 is connected to thedata bus 261 via the SDRAM control circuit 236, and the SDRAM 237 temporarily stores the imagedata processed by the image processing circuit 227 or the image data compressed by thecompression circuit 231. This is a buffer memory – last ¶ of page 5 – first ¶ of page 6)).
Although CPU 229 is asserted as the main driving CPU that controls the overall Digital SLR camera, the fixing of focal distance of the focal lens of the lens unit based acquired hyperfocal length information appears taken place in the Lens CPU 111 (see rejection above).
Therefore, Watanabe is not found disclosing explicitly the limitation of –
 	receives from the lens apparatus first information on a focal length of the lens apparatus, 
 	acquires the hyperfocal length of the lens apparatus using the first information, and 
 	transmits to the lens apparatus second information for driving the focus lens to a lens position corresponding to the hyperfocal length.
However, it is well know in the art that principal calculations are often done in the main camera CPU after acquiring necessary information from the lens CPU and then necessary lens driving information is sent back to the lens CPU to drive the focus lens to the calculated position. 
E.g. Ito discloses that focus related calculation can be made in the camera CPU 107 (¶0027) and then necessary driving information is communicated back to the lens CPU 104 (¶0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Watanabe with the teaching of Ito, such that, acquired hyperfocal length information acquired by the lens cpu 111 is sent back to the camera CPU 229, where focal distance/position of the focus lens is calculated at the camera CPU 229 side based on the acquired hyperfocal length, and thereafter the driving information is sent back to the lens CPU 111, to obtain, camera CPU 229 receives from the lens apparatus first information on a focal length of the lens apparatus, acquires the hyperfocal length of the lens apparatus using the first information, and transmits to the lens apparatus second information for driving the focus lens to a lens position corresponding to the hyperfocal length, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Regarding claim 5, Watanabe in view of Ito discloses the control apparatus according to claim 2, wherein the control apparatus transmits to the lens apparatus information on the hyperfocal length for acquiring the lens position as the second information (see claim 2 rejection above).
Regarding claim 6, Watanabe in view of Ito discloses the control apparatus according to claim 2, wherein the control apparatus receives from the lens apparatus third information for acquiring the lens position corresponding to the hyperfocal length, and transmits as the second information to the lens apparatus information on the lens position acquired by using the hyperfocal length and the third information (see claims 1 and 2 rejection above).
Regarding claim 11, Wanatabe discloses the control apparatus according to claim 10, wherein the control apparatus 
 	is a control apparatus for the lens control unit (A flash memory control circuit 233connected to the data bus 261 is connected to a flash memory 235. The flash memory 235 stores a program for controlling the flow of the single-lens reflex camera. The CPU 229 controls the digita lsingle-lens reflex camera according to the program stored in the flash memory 235. Note that the flashmemory 235 is an electrically rewritable nonvolatile memory. The SDRAM 237 is connected to thedata bus 261 via the SDRAM control circuit 236, and the SDRAM 237 temporarily stores the imagedata processed by the image processing circuit 227 or the image data compressed by thecompression circuit 231. This is a buffer memory – last ¶ of page 5 – first ¶ of page 6)).
Although CPU 229 is asserted as the main driving CPU that controls the overall Digital SLR camera, the fixing of focal distance of the focal lens of the lens unit based acquired hyperfocal length information appears taken place in the Lens CPU 111 (see rejection above).
Therefore, Watanabe is not found disclosing explicitly the limitation of –
 	transmits to the image pickup apparatus first information on a focal length of the lens apparatus for acquiring the hyperfocal length of the lens apparatus, and 
 	receives from the image pickup apparatus second information for driving the focus lens to a lens position corresponding to the hyperfocal length.
However, it is well know in the art that principal calculations are often done in the main camera CPU after acquiring necessary information from the lens CPU and then necessary lens driving information is sent back to the lens CPU to drive the focus lens to the calculated position. 
E.g. Ito discloses that focus related calculation can be made in the camera CPU 107 (¶0027) and then necessary driving information is communicated back to the lens CPU 104 (¶0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Watanabe with the teaching of Ito, such that, acquired hyperfocal length information acquired by the lens cpu 111 is sent back to the camera CPU 229, where focal distance/position of the focus lens is calculated at the camera CPU 229 side based on the acquired hyperfocal length, and thereafter the driving information is sent back to the lens CPU 111, to obtain, transmits to the image pickup apparatus first information on a focal length of the lens apparatus for acquiring the hyperfocal length of the lens apparatus, and receives from the image pickup apparatus second information for driving the focus lens to a lens position corresponding to the hyperfocal length, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Regarding claim 13, Watanabe in view of Ito discloses the control apparatus according to claim 11, wherein the control apparatus receives information on the hyperfocal length from the image pickup apparatus as the second information, and acquires the lens position using the information on the hyperfocal length (see claim 11 rejection above).
Regarding claim 14, Watanabe in view of Ito discloses the control apparatus according to claim 11, wherein the control apparatus transmits to the image pickup apparatus third information for acquiring the lens position corresponding to the hyperfocal length, and receives information on the lens position as the second information from the image pickup apparatus (see claims 1 and 2 rejection above).
Regarding claim 15, Watanabe the control apparatus according to claim 10, wherein the control apparatus is a control apparatus for the image pickup apparatus (A flash memory control circuit 233connected to the data bus 261 is connected to a flash memory 235. The flash memory 235 stores a program for controlling the flow of the single-lens reflex camera. The CPU 229 controls the digita lsingle-lens reflex camera according to the program stored in the flash memory 235. Note that the flashmemory 235 is an electrically rewritable nonvolatile memory. The SDRAM 237 is connected to thedata bus 261 via the SDRAM control circuit 236, and the SDRAM 237 temporarily stores the imagedata processed by the image processing circuit 227 or the image data compressed by thecompression circuit 231. This is a buffer memory – last ¶ of page 5 – first ¶ of page 6)).
Although CPU 229 is asserted as the main driving CPU that controls the overall Digital SLR camera, the fixing of focal distance of the focal lens of the lens unit based acquired hyperfocal length information appears taken place in the Lens CPU 111 (see rejection above).
Therefore, Watanabe is not found disclosing explicitly the limitation of –
 	transmits to the lens apparatus information for acquiring the hyperfocal length of the lens apparatus, and 
 	causes the lens apparatus to drive the focus lens to a lens position corresponding to the hyperfocal length of the lens apparatus acquired by using the information and a focal length of the lens apparatus.
However, it is well know in the art that principal calculations are often done in the main camera CPU after acquiring necessary information from the lens CPU and then necessary lens driving information is sent back to the lens CPU to drive the focus lens to the calculated position. 
E.g. Ito discloses that focus related calculation can be made in the camera CPU 107 (¶0027) and then necessary driving information is communicated back to the lens CPU 104 (¶0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Watanabe with the teaching of Ito, such that, acquired hyperfocal length information acquired by the lens cpu 111 is sent back to the camera CPU 229, where focal distance/position of the focus lens is calculated at the camera CPU 229 side based on the acquired hyperfocal length, and thereafter the driving information is sent back to the lens CPU 111, to obtain, transmits to the lens apparatus information for acquiring the hyperfocal length of the lens apparatus, and 	causes the lens apparatus to drive the focus lens to a lens position corresponding to the hyperfocal length of the lens apparatus acquired by using the information and a focal length of the lens apparatus, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Regarding method claim(s) 18, and CRM claim 20 although wording is different, the material is considered substantively equivalent to the apparatus claim(s) 5 as described above (A flash memory control circuit 233 connected to the data bus 261 is connected to a flash memory 235. The flash memory 235 stores a program for controlling the flow of the single-lens reflex camera. The CPU 229 controls the digitalsingle-lens reflex camera according to the program stored in the flash memory 235. Note that the flashmemory 235 is an electrically rewritable nonvolatile memory. The SDRAM 237 is connected to thedata bus 261 via the SDRAM control circuit 236, and the SDRAM 237 temporarily stores the imagedata processed by the image processing circuit 227 or the image data compressed by thecompression circuit 231. This is a buffer memory – last ¶ of page 5 – first ¶ of page 6. Flash memory is reasonably understood as non-transitory computer-readable storage medium).

Claim 3, 4, 12, 16 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ito and further in view of Bedard et al. (US 20150250381 A1, hereinafter Bedard).

Regarding claim 3, Watanabe in view of Ito discloses the control apparatus according to claim 2, except, wherein the first acquiring unit acquires the hyperfocal length using the first information, a diameter of a permissible circle of confusion, and an F-number set in the lens apparatus.
However, Bedard discloses that the hyperfocal distance is a distance beyond which all objects can be brought into an acceptable focus. Mathematically, the hyperfocal distance may be expressed as p=f.sup.2/(N c) +f, where f is the effective focal length, N is the F-number, and c is the circle of confusion diameter limit (¶0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Watanabe in view of Ito to include the teaching of Bedard of hyperfocal distance formula being dependent on current focal length, circle of confusion and F-number, such that acquiring unit of camera CPU 229 uses current focus length, a diameter of a permissible circle of confusion, and an F-number set in the lens apparatus, reading them from lens CPU and calculating the hyperfocal distance based on the 3 aforementioned variable, and then sending the focal driving information to the lens CPU which is calculated based on the hyperfocal distance, because, main CPU is operating as the master performing all the calculations needed to operate the camera. 
Regarding claim 16, Watanabe in view of Ito discloses the control apparatus according to claim 15, except, wherein the information for acquiring the hyperfocal length of the lens apparatus includes information on a diameter of a permissible circle of confusion and information on an F-number set in the lens apparatus.
However, Bedard discloses that the hyperfocal distance is a distance beyond which all objects can be brought into an acceptable focus. Mathematically, the hyperfocal distance may be expressed as p=f.sup.2/(N c) +f, where f is the effective focal length, N is the F-number, and c is the circle of confusion diameter limit (¶0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Watanabe in view of Ito to include the teaching of Bedard of hyperfocal distance formula being dependent on current focal length, circle of confusion and F-number, such that acquiring unit of camera CPU 229 uses current focus length, a diameter of a permissible circle of confusion, and an F-number set in the lens apparatus, reading them from lens CPU and calculating the hyperfocal distance based on the 3 aforementioned variable, and then sending the focal driving information to the lens CPU which is calculated based on the hyperfocal distance, because, main CPU is operating as the master performing all the calculations needed to operate the camera. 
Regarding claim 4 and 12 see substantively similar claims 3 and 16 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Bedard et al. (US 20150250381 A1, hereinafter Bedard).

Regarding claim 8, Watanabe discloses the control apparatus according to claim 7, except, wherein the information for acquiring the hyperfocal length of the lens apparatus includes information on a diameter of a permissible circle of confusion and information on an F-number set by the lens apparatus.
However, Bedard discloses that the hyperfocal distance is a distance beyond which all objects can be brought into an acceptable focus. Mathematically, the hyperfocal distance may be expressed as p=f.sup.2/(N c) +f, where f is the effective focal length, N is the F-number, and c is the circle of confusion diameter limit (¶0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Watanabe in view of Ito to include the teaching of Bedard of hyperfocal distance formula being dependent on current focal length, circle of confusion and F-number, such that acquiring unit of lens CPU 111 uses current focus length, a diameter of a permissible circle of confusion, and an F-number to obtain, wherein the information for acquiring the hyperfocal length of the lens apparatus includes information on a diameter of a permissible circle of confusion and information on an F-number set by the lens apparatus, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Bedard and further in view of Ichinose (US 20200259992 A1).

Regarding claim 9, Watanabe in view of Bedard discloses the control apparatus according to claim 8, except, wherein the lens apparatus includes a diaphragm, and wherein the control apparatus drives the diaphragm according to the information on the F-number.
However, Ichinose discloses that The lens CPU 102 controls the diaphragm driving circuit 115 according to the received F-number and the diaphragm position information from the diaphragm position sensor 114 to drive the diaphragm 109 (¶0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) such that the lens apparatus includes a diaphragm, and wherein the control apparatus drives the diaphragm according to the information on the F-number, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.


Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697